DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claim 15 is cancelled. Claim 16 is newly added. Claims 1-14 and 16 are presently examined. Claims 1-14 are allowed.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 1/29/2021 are overcome.

Claim Objections
Claim 8 is objected to because of the following informalities: The word “The” (line 1) is underlined despite not being newly added by amendment. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “putty like” in claim 16 is used by the claim to mean “an irreversibly deformable polymer,” while the accepted meaning is “a material having a doughlike consistency.” The term is indefinite because the specification does not clearly redefine the term while using putty in a manner directly opposite to its accepted meaning.

Allowable Subject Matter
Claims 1-14 are allowed. Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance:

Nappi (WO 2014/102095) teaches a smoking article comprising a tobacco rod and filter (page 11, lines 3-6) comprising a flow restrictor disposed in a hollow tube of filter material (abstract) and an additional filter element located downstream of the hollow tube in the form of a plug (page 9, lines 14-26). The hollow tube has an inner diameter that is about 69% of the outer diameter (page 6, lines 1-11). However, Nappi teaches that the air is diverted through the filter material of the hollow tube (page 13, 
Jordil (WO 2014/154887) teaches a filter for smoking article having a filter segment (figure 2, reference numeral 201) having an internal capsule embedded within the filter material (page 16, first paragraph, figure 2, reference numeral 205). The internal capsule is made from unspecified structural material (page 8, lines 1-10). The capsule is a flavor delivery member (page 8, fourth paragraph) that is squeezed to release flavorant (page 2, second paragraph), resulting in a drop in RTD due to an increase in the area available for airflow through the filter since the capsule size has been reduced (page 2, third paragraph). The filter includes an additional filter element upstream of the filter segment (page 6, third paragraph). All air flows around the capsule through the filter (page 5, second paragraph), indicating that the inner surface of the filtration material defines an air impermeable boundary. Jordil additionally teach that the cross sectional area of the capsule is between about 55% to about 80% of the cross sectional area of the filter (page 5, fifth paragraph). However, Jordil does not teach or suggest the capsule contained in a tube having an impermeable internal surface.
Besso (WO 2015/101605) teaches a smoking article comprising a filter comprising a hollow tube having a flow restrictor within it that diverts smoke around an outer of the restrictor and the inner surface of the hollow tube (abstract). However, while Besso teaches that the flow restrictor itself is air impermeable (page 3, lines 26-31), Besso does not teach or suggest the inner surface of the hollow tube having a substantially air impermeable surface. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the rejections under 35 USC 112(b), applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the limitation putty like material is definite in light of its juxtaposition with the limitation irreversibly deformable. However, the Merriam Webster Dictionary defines putty as a having a doughlike consistency (page 2). It is evident that dough has a soft and malleable consistency and would never become irreversibly deformable. The claim therefore uses putty like to mean the exact opposite of the accepted meaning, and the term is not expressly defined at any point of the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747